Citation Nr: 1530073	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits as a surviving child of the Veteran.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had unverified military service with the Minnesota Army National Guard.  He died in May 1993 and the appellant is his surviving son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the VA Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  

In March 2015, the appellant testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in an accident occurred during service in March 1993.

2.  The appellant was born in July 1987.

3.  The appellant has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18 years.



CONCLUSION OF LAW

The criteria for DIC benefits as a surviving child of the Veteran have not met.  38 U.S.C.A. §§ 101(4)(A), 1310, 1313 (West 2014); 38 C.F.R. § 3.57 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  No amount of additional evidentiary development would change the result of this case.  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.

II.  Analysis

VA death benefits, such as DIC, may be paid to a child of a veteran who is an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is (was) a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  Further, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

The appellant's birth certificate shows that he was born in July 1987.  His claim was filed in February 2013; therefore, he is over 23 years of age.  Given his age, the appellant may be considered as the child of the Veteran for VA purposes only if he is permanently incapable of self-support.

The evidence does not show, nor does the appellant contend, that he is permanently incapable of self-support.  The appellant contends that he is entitled to benefits as he did not find out that he was the Veteran's son until 2012.  See October 2013 notice of disagreement; March 2015 Hearing Transcript (T.) at 3.  The appellant essentially argues that, through no fault of his own, he was unable to apply for benefits until after he was older than 18 years of age.

The appellant testified that he has been awarded Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code with an extension of such benefits until the age of 31.  T. at 3-4.  He contends that as those benefits were able to be extended, the age for receiving DIC benefits should also be extended given the circumstances.  Id. at 5.

Based on a review of the evidence, the Board is regretfully unable to grant DIC benefits.  In this case, the appellant is well over the age of 18 years and is not incapable of self-support.  Although he testified that he was currently in college, he is also over the age of 23 years.  Therefore, he is not eligible to receive DIC benefits as a surviving child of the Veteran.  See Burris v. Principi, 15 Vet. App. 348, 353 (2001) (there is no legal basis for a child over the age of 23 to be paid DIC in any amount).  As such, entitlement to DIC as a child of the Veteran is not warranted.

The Board acknowledges that the appellant was granted DEA benefits until the age of 31.  However, unlike the laws applying to DIC benefits, the pertinent statute for educational benefits states that an eligible person may be afforded educational assistance beyond the age limitation if "the Secretary finds that the suspension was due to . . . [c]onditions otherwise beyond the control of the person."  38 U.S.C.A. § 3512(c)(1)(C)(ii).  Notwithstanding, DEA may not be afforded after "the date of the person's thirty-first birthday."  38 U.S.C.A.§ 3512(c)(3)(B).  

Therefore, while a provision exists in the law for an extension of DEA benefits due to conditions beyond the control of the claimant, there is no such provision in the laws pertaining to eligibility for DIC benefits.  

The Board is sympathetic to the appellant's claim and acknowledges that it is through no fault of his own that the application for DIC benefits was not timely filed.  The Board is also sympathetic to the appellant's loss and the fact that he did not find out that the Veteran was his father until recently.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the appellant's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.



ORDER

Entitlement to DIC benefits as a surviving child of the Veteran is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


